   Case 2:18-cv-06814-SJF-SIL Document 10 Filed 10/11/19 Page 1 ot 2 PagelD #: 73
                                                                                               Fi L F
                                                                                                            l
  UNITED STATES DISTRICT COURT
                                                                                             OCT 1:; 2019
  EASTERN DISTRICT OF NEW YORK
                                                                                                                *
    STRIKE 3 HOLDINGS, LLC,
                                                         Civil Action No. 2: l 8-cv-06814-SJF-SIL
                          Plaintiff

    V.


    JOHN DOE subscriber assigned IP address
    I 08.6.224.26 .

                          Defendant.


                     PLAINTIFF'S NOTICE OF SETTLEMENT AND
                VOUJNTARY DIS!\lISSAL WITH PREJUDICE OF JOHN DOE

          PLEASE TAKE NOTICE, Plaintiff Strike 3 l Ioldings, LLC (''Plaintiff') has settled this

   matter \Vith John Doc. subscriber assigned IP address l 08.6.224.26 (''De fondant"), through

   Defendant's council, fl;rnl Sanders, Esq. of Antonelli Law. Pursuant to the settlement agreement's

   terms, Plaintiff hereby voluntarily dismisses Defendant from this action with prejudice. Pursuant

   to Fed R.Civ.P. 41    I )(A)(i) Defendant John Doc has neither answered Plaintitrs Complaint nor

   filed a motion fur                judgment.


          Consistent hcrev,ith PlaintitTconsents to the Court having its case closed for administrative

   purposes.

   Dated: October l 1,    19                               lly submitted.

~~~~.                                            By~    1:;1 Jqq,wJ;ne M. Jam,.
~~                                                      Jacqueline M. James. Esq. (#1845)
                                                        The James Law Finn, PLLC
                                                        445 Hamilton Avenue. Suite 1102
                                                        White Plains, New York 10601
                               IJ.                      T: 914-358-6423
                                                        P: 914-3S8-6424
    s/ Sandra J. Feuerstein                             E-mail: jjames@jacquelinejameslaw.com
                                                        Attorneysfor Plaintiff
$~& J.         rZv-s./un,              -~DJ.        l

                                      l•pt/l'f
